Name: Council Regulation (EEC) No 803/85 of 26 March 1985 amending for the second time Regulation (EEC) No 5/85 laying down for 1985 certain measures for the conservation and management of fishery resources applicable to vessels registered in the Faroe Islands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 89/16 29 . 3 . 85Official Journal of the European Communities COUNCIL REGULATION (EEC) No 803/85 of 26 March 1985 amending for the second time Regulation (EEC) No 5/85 laying down for 1985 certain measures for the conservation and management of fishery resources applicable to vessels registered in the Faroe Islands THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission, Whereas, under Article 3 of Regulation (EEC) No 170/83, the Council is required to fix the total catches allocated to third countries and the specific conditions for taking those catches ; Whereas, by Regulation (EEC) No 5/85 (2), as amended by Regulation (EEC) No 97/85 (3), the Council laid down for 1985 certain measures for the conservation and management of fishery resources applicable to vessels registered in the Faroe Islands ; Whereas Greenland's withdrawal from the European Communities became effective on 1 February 1985 ; Whreas the abovementioned Regulation includes provisions concerning Greenland waters which are now the subject of a separate Regulation ; Whereas Regulation (EEC) No 5/85 should therefore be amended in order to take account of Greenland's withdrawal from the European Communities, Atlantic Ocean north of 43 00 N which shall be authorized until 31 December 1985 are those for the species listed in Annex I within the geogra ­ phical and quantitative limits laid down in this Regulation.' ; 2. Article 2 (3) is replaced by the following : '3 . Vessels referred to in paragraph 1 shall forward to the Commission the information set out in Annex III . This information is to be forwarded according to the rules set out in that Annex.' ; 3 . Article 3 ( 1 ) and (2) is replaced by the following : ' 1 . Fishing within the waters referred to in Article 1 under the quotas established therein shall be permitted only where a licence issued by the Commission on behalf of the Community is held on board and where the conditions set out in the licence are observed. 2. The issue of licences for the purposes of para ­ graph 1 shall be subject to the condition that the number of licences valid on any one day shall not exceed : (a) 14 for fishing mackerel in ICES divisions VI a (north of 56 ° 30 ' N) and VII e, f and h, sprat in ICES sub-area IV and division VI a (north of 56 ° 30 ' N) horse mackerel in ICES sub-area IV and divisions VI a (north of 56 ° 30 ' N) VII e, f and h and herring in ICES divisions VI a (north of 56 ° 30 ' N), four for fishing herring in ICES division III a N (Skagerrak) ; (b) 12 for fishing Norway pout in ICES sub-area IV and division VI a (north of 56 ° 30 ' N) and sand ­ eel in ICES sub-area IV ; (c) 20 for fishing ling and tusk in ICES division VI b . However, the total number of vessels allowed to fish simultaneously shall be limited to 1 0 ; (d) 16 for fishing blue ling in ICES divisions VI a (north of 56 ° 30 ' N) and VI b ; (e) 16 for fishing blue whiting in ICES sub-area VII (west of 12 °00'W) and ICES divisions VI a (north of 56 ° 30 ' N) and VI b ; (f) three for fishing porbeagle in the whole Community zone with the exception of NAFO 3 PS.'; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 5/85 is hereby amended as follows : 1 . Article 1 ( 1 ) is replaced by the following : ' 1 . The only fishing activities by vessels regis ­ tered in the Faroe Islands in the 200-nautical-mile zone of the Member States in the North Sea, the Skagerrak, the Kattegat, the Baltic Sea and the (') OJ No L 24, 27. 1 . 1983, p . 1 . 0 OJ No L 1 , 1 . 1 . 1985, p . 52. O OJ No L 13, 16 . 1 . 1985, p. 5. 29 . 3 . 85 Official Journal of the European Communities No L 89/17 4. Article 6 is replaced by the following : 'Article 6 2. The use of trawl and purse seine for the capture of pelagic species shall be prohibited from Saturday midnight to Sunday midnight.' ; 5 . Annexes I , II and III are replaced by the Annexes to this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 February 1985. Fishing in the Skagerrak within the limits of the quotas referred to in Article 1 shall be subject to the following conditions : 1 . Directed fishing for herring for purposes other than human consumption shall be prohibited. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 March 1985. For the Council The President F. M. PANDOLFI No L 89/ 18 Official Journal of the European Communities 29. 3. 85 ANNEX I Fishing quotas for 1985 Species Fishing zone ICES sub-area Quantity(tonnes) Ling VI b 400 (') Tusk VI b 400 (&lt;) Blue ling VI a (2), VI b 1 100 Mackerel IV  VI a (2), VII e, f and h 7 500 0 Horse mackerel IV, VI a (2), VII e, f and h 6 000 Norway pout IV, VI a (2) 18 500 (3) (4) (8) Sprat IV, VI a (2) 3 000 Sand-eel IV 10 000 (3)(8) Blue whiting VI a (2), VI b, VII 0 45 000 Other white fish (by-catches only) IV, VI a (2) 750 Herring III a N (Skagerrak) (*) 500 VI a (2) 700 (10) Porbeagle Entire Community zone excluding NAFO 3 Ps 150f) (') These quotas are interchangeable . (2) North of 56 ° 30' N. (3) Each of these quotas may be exceeded by a maximum of 1 0 000 tonnes provided that the total catches of Norway pout, sand-eel and sprat do not exceed 31 500 tonnes. (4) Of which maximum 6 000 tonnes may be fished in ICES VI a north of 56 ° 30' N subject to the provision on request by the EEC of details of the quantity and composition of any by-catch taken . 0 West of 12 ° 00' W. (*) Limited in the west by a line drawn from the lighthouse of Hanstholm to the lighthouse of Lindesnes and in the south by a line drawn from Skagen lighthouse to the lighthouse on Tistlarna and from there to the nearest coast of Sweden. Q May only be fished by longliners . (") Catches of Norway pout and sand-eel may include unavoidable by-catches of blue whiting. (9) Of which no more than 2 250 tonnes may be fished up to 30 June 1985. (10) Of which no more than 210 tonnes may be fished up to 30 June 1985. ANNEX II The following details are to be entered in the log-book after each haul when fishing within the 200 ­ nautical-mile fishing zone off the coasts of the Member States of the Community : 1 . the quantity (in kilograms) of each species caught, including by-catches ; 2 . the date and the time of the haul ; 3 . the geographical position in which the catches were made ; 4. the fishing method used ; 5 . all radio messages sent in conformity with Annex III . 29 . 3 . 85 No L 89/ 19Official Journal of the European Communities ANNEX III 1 . The information to be transmitted to the Commission and the timetable for its transmission are as follows : 1.1 . On each occasion the vessel enters the 200-nautical-mile fishing zone off the coasts of the Member States of the Community which is under the jurisdiction of the Member States as regards fisheries : (a) the information specified under 1 .4 ; (b) the quantity (in kilograms) of each species of fish in the hold ; (c) the date and ICES sub-area within which the master intends to commence fishing. Where the fishing operations necessitate more than one entry into the zones referred to under 1.1 on a given day, one communication shall suffice on first entry. 1.2. On each occasion the vessel leaves the zone referred to under 1.1 : (a) the information specified under 1 .4 ; (b) the quantity (in kilograms) of each species of fish in the hold ; (c) the quantity (in kilograms) of each species caught since the previous transmission ; (d) the ICES sub-area in which the catches were taken ; (e) the quantity (in kilograms) of each species transferred to other vessels since the vessel entered the zone and the identification of the vessel to which the transfer was made ; (f) the quantity (in kilograms) of each species landed in a port of the Community since the vessel entered the zone. 1.3 . At three-day intervals, commencing on the third day after the vessel first enters the zones referred to under 1.1 when fishing for herring and mackerel, and at weekly intervals, commen ­ cing on the seventh day after the vessel first enters the zones referred to under 1.1 when fishing for all species other than herring and mackerel : (a) the information specified under 1 .4 ; (b) the quantity (in kilograms) of each species caught since the previous transmission ; (c) the ICES in which the catches were made. 1.4 . (a) The name, call sign, identification numbers and letters of the vessel and the name of its master ; (b) the licence number if the vessel is under licence ; (c) the serial number of the message ; (d) identification of the type of message ; (e) the date, the time and the geographical position of the vessel . 2.1 . The information specified under point 1 shall be transmitted to the Commission of the Euro ­ pean Communities in Brussels (telex address 24 189 FISEU-B) via one of the radio stations listed under point 3 below and in the form specified under point 4. 2.2. If it is impossible for reasons of force majeure for the message to be transmitted by the vessel , it may be transmitted on the vessel 's behalf by another vessel . No L 89/20 Official Journal of the European Communities 29 . 3 . 85 3 . Name of radio station Call sign of radio station Skagen BlÃ ¥vand RÃ ¸nne Norddeich Scheveningen Oostende North Foreland Humber Cullercoats Wick Portpatrick Anglesey Ilfracombe Niton Stonehaven Portishead Land's End Valentia Malin Head Boulogne Brest Saint-Nazaire Bordeaux-Arcachon Thorshavn Bergen Farsund FlorÃ ¸ Rogaland TjÃ ¸me Alesund OXP OXB OYE DAF DAK DAH DAL DAI DAM DAJ DAN PCH OST GNF GKZ GCC GKR GPK GLV GIL GNI GND GKA GKB GKC GKC GLD EJK EJM FFB FFU FFO FFC OXJ LGN LGZ LGL LGQ LGT LGA 4. Form of communications The information specified under point 1 concerning the fishing operations in the zones referred to under 1 .1 shall contain the following particulars, which shall be given in the following order :  name of vessel ,  call sign,  external identification letters and numbers,  serial number of the message for the voyage in question,  indication of the type of message according to the following code :  message when entering one of the zones referred to under 1.1 : ' IN',  message when leaving one of the zones referred to under 1.1 : 'OUT,  message when moving from one ICES division to another : ' ICES',  weekly message : 'WKL',  three-day message : '2 WKL',  notice of departure from the zone referred to under 1.1.2 : 'NL',  the geographical position,  the ICES in which fishing is expected to commence,  the date on which fishing is expected to commence,  the quantity (in kilograms) of each species of fish in the hold using the code mentioned in point 5 ,  the ICES in which the catches were made,  the quantity (in kilograms) of each species transferred to other vessels since the previous transmission,  the name and call sign of the vessel to which the transfer was made,  the quantity (in kilograms) of each species landed in a port of the Community since the previous transmission,  the name of the master. 29 . 3 . 85 Official Journal of the European Communities No L 89/21 5 . The code to be used to indicate the quantities of fish on board as mentioned in point 4 above :  A. Deep-water prawn (Pandalus borealis),  B. Hake (Merluccius merluccius),  C. Greenland halibut (Reinhardtius hippoglossoides),  D. Cod (Gadus morhua),  E. Haddock (Melanogrammus aeglefinus),  F. Halibut (Hippoglossus hippoglossus),  G. Mackerel (Scomber scombrus),  H. Horse mackerel (Trachurus trachurus),  I. Round-nose grenadier (Coryphaenoides rupestris),  J. Saithe (Pollachius virens),  K. Whiting (Merlangus merlangus),  L. Herring (Clupea harengus),  M. Sand-eel (Ammodytes spp),  N. Sprat (Clupea sprattus),  O. Plaice (Pleuronectes platessa),  P. Norway pout (Trisopterus esmarkii),  Q. Ling (Molva molva),  R. Other,  S. Shrimp (Pandalidae),  T. Anchovy (Engraulis encrasicolus),  U. Redfish (Sebastes spp),  V. American plaice (Hypoglossoides platessoides),  W. Squid (Illex),  X. Yellowtail (Limanda ferruginea),  Y. Blue whiting (Gadus poutassou),  Z. Tuna (Thunnidae),  AA. Blue ling (Molva dypterygia),  BB. Tusk (Brosme brosme),  CC. Dogfish (Scyliorhinus retifer),  DD. Basking shark (Cetorhindae),  EE. Porbeagle (Lamna nasus),  FF. Squid loligo (Loligo vulgaris),  GG. Ray's bream (Brama brama),  HH. Sardine (Sardina pilchardus).